UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 2, 2016 PGT, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52059 20-0634715 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1070 Technology Drive North Venice, FL 34275 (Address, including zip code, of Principal Executive Offices) (941) 480-1600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 2, 2016, Mario Ferrucci III resigned his positions as Vice President and General Counsel of PGT, Inc. (the “Company”).Mr. Ferrucci’s departure is not due to a dispute or disagreement with the Company. SIGNATURES Pursuant to the requirements of the Securities ExchangeAct of1934, the registrant has duly causedthis report to besigned onitsbehalfby the undersigned hereunto duly authorized. PGT, Inc. Date: September 9, 2016 By:/s/ Jeffrey T. Jackson Name:Jeffrey T. Jackson Title:President and Chief Operating Officer
